The plaintiff was granted a rehearing upon the question of the measure of damages discussed in paragraph 3 of the opinion; and it was had on briefs and oral arguments.
The plaintiff relies on Hokanson v. Western Empire Land Co.132 Minn. 74, 155 N.W. 1043, as determining that the amount to be paid by the purchaser, whom the defendant agreed to procure, fixed the measure of damages, and this regardless of the value of the property. In the Hokanson case the vendor, the defendant, made an executory contract to sell ten acres of land to the vendee, the plaintiff, for $5,000, and agreed on certain conditions to find a purchaser at $600 per acre within a stated time, and in the event that a greater sum than $600 per acre was realized the net difference belonged to the vendor. The chief question was whether the contract was impossible of performance, and little consideration was given to the measure of damages. It appears from the paper book, though not from the opinion, that the complaint alleged "that said land is not now and never has been worth a sum to exceed $450 per acre." This allegation was enough to show damage, but it is not quite satisfactory to resort to an allegation of the complaint not mentioned in the opinion. After citing authorities supporting the holding that the contract was not impossible of performance the court said:
"Failure to resell, according to the contract, constitutes a breach thereof entitling plaintiff to damages. These are fixed by the terms of the contract, and do not give rise to any difficulty."
And again:
"The agreement to sell is positive and rests on no condition except that plaintiff shall, by a date certain, give notice of his desire to have the land sold. It is an undertaking to the effect that plaintiff, if he should so conclude, could be rid of the land and have the *Page 22 
money paid thereon and a certain profit returned to him. That seems to us the only sensible construction to give the contract."
If the contract before us had been by the vendor to repurchase at a stated price relief would be given as in specific performance by an award based on the repurchase price. See Davis v. Godart, 131 Minn. 221, 154 N.W. 1091. This is not such a case. In a way the contract, if made in the form claimed by the plaintiff, was a speculative one. The parties were taking chances on a rise in real estate values. The damages were not liquidated. The plaintiff should not receive a greater amount than the damages coming from the breach of the contract to find a purchaser. The case cannot be solved upon the ground of a relationship of vendor and vendee, for there was none. The defendant never had any legal connection with the title. He was a broker. Nor can the plaintiff recover upon a claim akin to the theory of a conditional sale with an option to rescind as in Lyons v. Snider, 136 Minn. 252, 161 N.W. 532, and cases cited. We appreciate the force of the plaintiff's argument and some inherent difficulty in the law applicable, but we are satisfied to abide by our former holding.